 

Exhibit 10.3

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

The Employment Agreement between C3J Therapeutics, Inc. (the “Company”) and Todd
Patrick (“Executive”) dated as of October 1, 2018 (the “Agreement”) is hereby
amended, effective as of the “Effective Time”, as defined in the Agreement and
Plan of Merger and Reorganization dated as of January 3, 2019, by and among
AmpliPhi Biosciences Corporation, Ceres Merger Sub, Inc. and the Company, as
follows:

 

1.The tenth paragraph of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“The severance pay provided in this agreement is intended to qualify for an
exemption from application of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations and other guidance thereunder and
any state law of similar effect (collectively “Section 409A”) or to comply with
its requirements to the extent necessary to avoid adverse personal tax
consequences under Section 409A, and any ambiguities herein shall be interpreted
accordingly. Each installment of severance pay is a separate “payment” for
purposes of Section 409A. If no exemptions to Section 409A are available and you
are, upon separation from service, a “specified employee” for purposes of
Section 409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A, the timing of the severance pay shall be
delayed until the earlier of (i) six (6) months and one day after your
separation from service, or (ii) your death. Except to the minimum extent that
payments must be delayed because you are a “specified employee”, all amounts of
severance pay will be paid as soon as practicable in accordance with the
schedule provided herein and in accordance with the Company’s normal payroll
practices.”

 

2.Except as explicitly set forth herein, the Agreement will remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties have executed this amendment effective as of the
date written above.

 

  C3J THERAPEUTICS, INC.         By: /s/ H Stewart Parker / Board Chair     H
Stewart Parker         EXECUTIVE         /s/ Todd Patrick   Todd Patrick

 

 

 

 

